DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5)	A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 17-18, drawn to a method of making a compound of Formula (I), classified in Cooperative Patent Classification C07D 231/14.
II.	Claim 11, drawn to a method of making a compound of Formula (IX), classified in Cooperative Patent Classification C07D 231/14.
III.	Claims 12-14 and 19-20, drawn to a method of making a compound of Formula (X), classified in Cooperative Patent Classification C07D 231/14.
IV.	Claims 15-16, drawn to a method of making an agrochemically or pharmaceutically active compound, classified in Cooperative Patent Classification C07D 231/14.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."  
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is a compound of Formula (I) whereas the technical feature of Group II is a compound of Formula (IX).  As such, Group I does not share a special technical feature with the instant claims of Group II.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-IV is broken.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
If any of Groups I-IV is elected, EACH of the following species elections is required:
(1) 	Elect a single compound species of Formula (I) by defining with specificity each of R1-R4 and any additional variables as required to provide a single compound species.  Applicant is further required to provide or point out the chemical structure and trade name (if known) of the elected compound species;
(2)	Elect each of the steps (a)-(g) present (in order) in the process for the manufacture of the elected compound species of Formula (I) (e.g., steps (b) and (a); steps (b), (a) and (e); steps (b), (a), (e) and (g), etc); and, FURTHERMORE:
If step (a) is elected, then elect:

(i) 	a single compound species of Formula (II) by defining with specificity each of R1-R5 and any additional variables as required to provide a single compound species; and 
(ii)	a single acid that Formula (II) is contacted with to obtain the elected compound of Formula (I);
If step (b) is elected, then elect:
 (i) 	a single compound species of Formula (III) by defining with specificity each of R1, R2, R4, Y and Z and any additional variables as required to provide a single compound species;  
(ii)	a single compound species of Formula (II) by defining with specificity each of R1-R5, Z and any additional variables as required to provide a single compound species; and
(iii)	a single (or single combination of) compounds of Formula (IV), (V) and/or (VI) that Formula (III) is reacted with and, furthermore, elect a single compound species of each of said of Formula (IV), (V) and/or (VI) by defining with specificity R3 as to Formula (IV), R3, R6 and R7 as to Formula (V), and R3 and R14 as to Formula (VI);
If step (c) is elected, then elect:
(i)	a single compound species of Formula (III) by defining with specificity each of R1, R2, R4, Y and Z and any additional variables as required to provide a single compound species; and 
Formula (IV) by defining with specificity R3 and any additional variables as required to provide a single compound species;
If step (d) is elected, then elect:
(i)	a single compound species of Formula (VII) by defining with specificity each of R1, R2, Y and any additional variables as required to provide a single compound species;
(ii)	a single compound R4C(O)X” by defining with specificity each of R4, X” and any additional variables as required to provide a single compound species; and
(iii)	a single compound species of Formula (III) by defining with specificity each of R1, R2, R4, Y and any additional variables as required to provide a single compound species; 
If step (e) is elected, then elect:
(i)	a single compound species of Formula (VIII) by defining with specificity each of R2, R4, Y and any additional variables as required to provide a single compound species;
(ii)	whether the compound of Formula (VIII) is reacted with a compound of formula R1C(O)X” or a compound of formula (R1C(O))2O and, furthermore elect:
a single compound R1C(O)X” by defining with specificity each of R1, X” and any additional variables as required to provide a single compound species; and
single compound (R1C(O))2O by defining with specificity each of R1 and any additional variables as required to provide a single compound species; and
(iii)	a single compound species of Formula (III) by defining with specificity each of R1, R2, R4, Y and any additional variables as required to provide a single compound species; 
If step (f) is elected, then elect:
(i)	a single compound species of reacted Formula (III) by defining with specificity each of R1, R2, R4, Z, Y and any additional variables as required to provide a single compound species;
(ii)	a single compound species of HNR11R12 by defining with specificity each of R11, R12 and any additional variables as required to provide a single compound species; and
(iii)	a single compound species of obtained Formula (III) by defining with specificity each of R1, R2, R4, R10, R11, Z and any additional variables as required to provide a single compound species;
If step (g) is elected, then elect:
(i)	whether Formula (VII) is reacted with HNR11R12 to obtain Formula (VII) or whether Formula (VIII) is reacted with HNR11R12 to obtain Formula (VIII); and FURTHERMORE, elect:
*	a single compound species of reacted Formula (VII) by providing the structure of a single compound 
*	a single compound species of HNR11R12 by defining with specificity each of R11, R12 and any additional variables as required to provide a single compound species; and
*	a single compound species of obtained Formula (VII) by providing the structure of a single compound species (note that step (g) does not provide a structure of Formula (VII) and the only other structure in claim 1 does not comprise a Z group);
*	a single compound species of reacted Formula (VIII) by providing the structure of a single compound species (note that step (g) does not provide a structure of Formula (VIII) and the only other structure in claim 1 does not comprise a Z group);
*	a single compound species of HNR11R12 by defining with specificity each of R11, R12 and any additional variables as required to provide a single compound species; and
Formula (VIII) by providing the structure of a single compound species (note that step (g) does not provide a structure of Formula (VIII) and the only other structure in claim 1 does not comprise a Z group); and 
(3) 	Elect a single (or single combination of) solvent(s) with specificity (note that electing an aromatic hydrocarbon solvent is a genus and not a species) in which the at least last two steps are conducted.
If Group II is elected, the following species election is ALSO required:
(1)	Elect a single compound species of Formula (IX) by defining with specificity each of R1-R3, R21 and any additional variables as required to provide a single compound species.  Applicant is further required to provide or point out the chemical structure and trade name (if known) of the elected compound species.
If Group III is elected, the following species election is ALSO required:
 (1)	Elect a single compound species of Formula (X) by defining with specificity each of R1-R3, R22, Q and any additional variables as required to provide a single compound species.  Applicant is further required to provide or point out the chemical structure and trade name (if known) of the elected compound species;
(2)	Elect whether a compound of Formula (I) is reacted with a compound of formula (XI), HNR22Q and, IF SO, define with specificity each of R22 and Q;
(3)	Elect whether a compound of Formula (IX) is converted to an activated carboxylic acid derivative and, IF SO, elect a single compound species of Formula (IX), a 
If Group IV is elected, the following species election is ALSO required:
(1)	Elect a single agrochemically and/or pharmaceutically active compound by providing the structure and name (e.g., sedaxane, fluopyram, etc) of said elected species.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claim 1 as to Group I is generic; claim 11 as to Group II; claim 12 as to Group III; and claim 15 as to Group IV.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611